Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s response to election/restriction and amendment/remarks filed 06/16/2021.  Claims 11-18 are currently pending. 
The Drawings filed 04/19/2020 are approved by the examiner.
The IDS statement filed 01/20/2021 has been considered. An initialed copy accompanies this action.
Applicant’s election of Group II, claims 11-18, in the reply filed on 06/16/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  It is noted Applicant has cancelled all claims to the non-elected Group I, claims 1-10 and 19-21.
Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 11-14 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Agarwal et al. (US 2018/0148860, hereinafter Agarwal).
As to claim 11, Agarwal teaches a method for manufacturing a thermally conductive filament (nanodiamond-containing thermoplastic fiber, yard, and fabric having enhanced thermal properties, abstract; note, the reference indicates the terms “fiber” and “filament” are used interchangeably in its disclosure, para. 0018) comprising forming thermally conductive-polymer based pellets including a thermoplastic and a thermally conductive filler (a step of preparing diamond concentrate pellets including mixing nanosized diamond particles with a first thermoplastic polymer, extruding the mixture, and dividing or cutting the extruded material to produce diamond concentrate pellets, para. 0032-0039; the nanodiamonds read on the claimed thermally conductive filler), melting the thermally conductive polymer-based pellets and extruding the melted thermally conductive polymer-based pellets to a predetermined diameter (the diamond concentrate pellets are melt-extruded to prepare a nanodiamond-containing thermoplastic fiber, para. 0040 and 0044; see also para. 0046 indicating typical diameters the fibers are extruded to, i.e., a predetermined diameter).
Regarding the claimed thermally conducive polymer-based pellets including both a polar thermoplastic and a thermoplastic matrix, Agarwal teaches the first thermoplastic is selected from various thermoplastics one of ordinary skill in the art would regard as both a polar thermoplastic and a thermoplastic matrix, e.g., polyesters, polycarbonates, polyalkyene terephthalates, polyalkylene naphthalates, polyether ketones, polyamides, thermoplastic polyurethanes, etc. (para. 0034).  These disclosed species of thermoplastic polymers read on both the polar thermoplastic and thermoplastic matrix by double inclusion under an anticipation rationale.
Furthermore, the teachings of the first thermoplastic polymer in Agarwal also read on and meet the claimed polar thermoplastic and thermoplastic matrix under an obviousness rationale since Agarwal further teaches the first thermoplastic polymer may also comprise “combinations thereof” of the aforementioned species (para. 0034).  Accordingly, in the event any one species of the first thermoplastic polymer of Agarwal are regarded as not meeting the both the claimed polar thermoplastic and thermoplastic matrix by double inclusion, at the time of the effective filing date it would have also been obvious to a person of ordinary skill in the art to arrive within the claimed limitations from the teachings of Agarwal since Agarwal further teaches providing combinations, i.e., mixtures, of the disclosed first thermoplastic polymer species.  A mixture of two of any of the aforementioned species meets the claimed mixture of a polar thermoplastic and a thermoplastic matrix since one of the first thermoplastic polymers in such a combination meets the claimed polar thermoplastic and the other first thermoplastic polymer(s) in such a combination meets the claimed thermoplastic matrix.
As to claim 12, the above-cited melt-extruding teachings of Agarwal meet the claimed extruding the melted thermally conductive polymer-based pellets into a monofilament of a predetermined diameter.  It is clear from the teachings of Agarwal the pellets are extruded to form single fibers/filaments, i.e., monofilaments.  See, e.g., para. 0043-0047. 
As to claim 13, Agarwal teaches the thermally conductive polymer-based pellets are formed by first mixing the polar thermoplastic, the thermoplastic matrix, and the thermally conductive filler, then melting the polar thermoplastic and thermoplastic matrix, then forming a solid piece of composite material by mixing the melted polar thermoplastic, the melted thermoplastic matrix, and the thermally conductive filler, cooling said mixture of melted polymer(s) and the thermally conductive filler, and finally pelletizing the solid piece of composite material (the diamond concentrate pellets are prepared by mixing the nanosized diamond particles with the first thermoplastic polymer(s), extruding the resulting mixture, and dividing/cutting the extruded concentrate to produce the pellets, para. 0038-0039; note, the disclosed extruding inherently comprises mixing of the melted components via the presence of screws, para. 0028, as well as a cooling step since the extruded melt must be cooled in order for the disclosed pellets to form).  
As to claim 14, the disclosed first thermoplastic polymers of Agarwal described above meet the claimed polar thermoplastic having polarity on a main chain of a molecule that results in a dipole moment since the species comprise more than merely C and H atoms on the main chain.

Claim 15 is rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 over Agarwal et al. (US 2018/0148860, hereinafter Agarwal) as applied to claims 11-14 above, and as further evidenced by Crompton (“Mechanical properties of polymers,” Physical testing of plastics (2012): 1-148).
The disclosure of Agarwal is relied upon as set forth above.
Agarwal teaches a method for manufacturing a thermally conductive fiber/filament comprising various polymers dubbed first thermoplastic polymers, as described above.  Thermoplastic polyurethanes are exemplary thermoplastic polymers disclosed in Agarwal (para. 0034-0035).  
Although Agarwal is silent to the actual mechanical properties of the exemplary polymers, Crompton is an additionally cited reference of interest that teaches the exemplary species are known in the art to inherently contain Notched Izod impact strengths equal to or greater than 300 J/m and flexural modulus less than 3 GPa.  Specifically, Crompton teaches thermoplastic polyurethanes are well known in the art to contain a Notched Izod impact strength equal to or greater than 300 J/m and a flexural modulus less than 3 GPa (thermoplastic polyurethane is disclosed to have a Notched Izod impact strength of 1.064 kJ/m and a flexural modulus of 0.003 GPa, see Table 1.1 spanning pages 2-4 of the reference).  
Based on the foregoing, the teachings of Agarwal as evidenced by Crompton directly meet instant claim 15.

Claim 16 is rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 over Agarwal et al. (US 2018/0148860, hereinafter Agarwal) as applied to claims 11-14 above, and as further evidenced by Fernandez-Ibanez et al. (US 2016/0076348, hereinafter Fernandez-Ibanez).
The disclosure of Agarwal is relied upon as set forth above.
Agarwal teaches a method for manufacturing a thermally conductive fiber/filament comprising nanodiamonds as a thermally conductive filler, as described above.
Although Agarwal is silent to the actual intrinsic thermal conductivity of the nanodiamond thermally conductive filler itself, Fernandez-Ibanez is an additionally cited reference that teaches nanodiamonds are known in the art to inherently contain an intrinsic thermal conductivity of greater than 1 W/m-K as claimed.  Specifically, Fernandez-Ibanez teaches nanodiamonds are well known in the art as nanoparticles that exhibit high thermal conductivity of about 2,300 W/m-K (para. 0021).
Based on the foregoing, the teachings of Agarwal as evidenced by Fernandez-Ibanez directly meet instant claim 16.

Claims 11, 12, 14, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 over Pomestchenko et al. (WO 2016/036607 A1, hereinafter Pomestchenko).
As to claim 11, Pomestchenko teaches a method of making conductive filaments suitable for 3D printing (polymer nanocomposites containing nanoscopic electrically conductive carbon material(s) in the form of filaments, para. 0077-0082 in general) comprising forming thermally conductive polymer-based pellets including a polar thermoplastic, a thermoplastic matrix, and a thermally conductive filler (introducing PLA, i.e., polylactic acid, and nanoscopically electrically conductive carbon material via a solution route and removing the solvent to obtain granules or a powder of the polymer composite material, para. 0080-0082; the nanoscopic electrically conductive carbon material read on the claimed thermally conductive filler in view of the exemplary species thereof, e.g., graphite, carbon black, graphene, carbon nanofibers, carbon nanotubes, etc., which are known in the art for their thermal conductivity as well as their electrical conductivity; note, Pomestchenko further teaches the incorporation of additional fillers, e.g., boron nitride, metal fibers, and metal particles, into the composite which alternately read on the claimed thermally conductive filler, para. 0030 and 0032), melting the thermally conductive polymer-based pellets and extruding the melted thermally conductive polymer-based pellets to a predetermined diameter (feeding the granules or powder of the polymer composite material into an extruder to provide filaments, para. 0080-0082 and 00109)
Regarding the claimed thermally conducive polymer-based pellets including both a polar thermoplastic and a thermoplastic matrix, Pomestchenko teaches the polymer matrix material is preferably polylactic acid, as described above, which reads on both the polar thermoplastic and thermoplastic matrix by double inclusion under an anticipation rationale since one of ordinary skill in the art would regard polylactic acid as both a polar thermoplastic and a thermoplastic matrix.  The broader teachings of Pomestchenko also disclose the polymer matrix is selected from various thermoplastics one of ordinary skill in the art would regard as both a polar thermoplastic and a thermoplastic matrix, e.g., poly(meth)acrylate polymers, polylactic acid, polyhydroxyalkanoate polymers, polyglycolic acid polymers, acrylonitrile-butadiene-styrene polymers, polyurethane polymers, polyester polymers, polyalkylene oxide polymers, polyvinyl alcohol polymers, polyamide polymers, polycarbonate polymers, etc. (para. 0030).  These disclosed species of thermoplastic matrix materials read on both the polar thermoplastic and thermoplastic matrix by double inclusion under an anticipation rationale.
Furthermore, the broader teachings of the polymer matrix material in Pomestchenko also read on and meet the claimed polar thermoplastic and thermoplastic matrix under an obviousness rationale since Pomestchenko further teaches providing a blend of various polymers as the polymer matrix material (para. 0030).  Accordingly, in the event any one of the polymer matrix materials are regarded as not meeting the both the claimed polar thermoplastic and thermoplastic matrix by double inclusion, at the time of the effective filing date it would have also been obvious to a person of ordinary skill in the art to arrive within the claimed limitations from the teachings of Pomestchenko since Pomestchenko further teaches providing blends of the disclosed polymer matrix species.  A mixture of two of any of the aforementioned species meets the claimed mixture of a polar thermoplastic and a thermoplastic matrix since one of the polymer species in such a blend meets the claimed polar thermoplastic and the polymer(s) in such a blend meets the claimed thermoplastic matrix.
As to claim 12, the above-cited melt-extruding teachings of Pomestchenko meet the claimed extruding the melted thermally conductive polymer-based pellets into a monofilament of a predetermined diameter.  It is clear from the teachings of Pomestchenko the granules, i.e., pellets, are extruded to form single fibers/filaments since a monofilament would be the simplest form of a filament as compared with a core-sheath filament or a braided yarn/filament.  
As to claim 14, the disclosed polymer matrix species of Pomestchenko described above meet the claimed polar thermoplastic having polarity on a main chain of a molecule that results in a dipole moment since the species comprise more than merely C and H atoms on the main chain.
As to claim 17, Pomestchenko teaches the thermally conductive filler includes BN, graphite, carbon nanotubes, and/or graphene, as described above.  Pomestchenko further teaches expanded graphite by way of indicating the exfoliation and/or intercalation of graphite (para. 0053-0054).
As to claim 18, Pomestchenko teaches the thermally conductive filler includes carbon black, carbon fibers, metal particles, and/or metal wires, as described above. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pomestchenko et al. (WO 2016/036607 A1, hereinafter Pomestchenko) as applied to claims 11, 12, 14, 17, and 18 above, and further in view of Tandy et al. (WO 2015/148521 A1, hereinafter Tandy).
The disclosure of Pomestchenko is relied upon as set forth above.
Pomestchenko teaches forming granules or a powder, i.e., pellets, of a polymer nanocomposite prior to extrusion into filaments suitable for 3D printing by first mixing the components, e.g., polymer(s) and filler, together before introducing them to a solution/solvent, as described above.  
Pomestchenko fails to teach the forming of the polymer-based pellets includes melting the polymer(s), forming a solid piece of a composite material by mixing the melted polymer(s) and filler, cooling the mixed melted polymer(s) and filler, and pelletizing the solid piece of composite material as instantly claimed. 
However, Tandy teaches methods of making filaments for 3D printing where it is typical in the art to form the composition into pellets by extruding the composition and cutting the extrudate into pellet length sections before remelting the composition to form a filament (abstract, para. 0030, and claims 10-11).  Tandy implies the intermediate step of forming pellets of the composition before remelting into the final extruded filament gives a skilled artisan practicing the 3D printing the ability to incorporate additives of their choosing into the filament for the 3D printing (para. 0030).  Note, the disclosed extruding inherently comprises mixing of the melted components since it is disclosed feedstocks are heated and mixed sufficiently to provide a homogenous composition before any extrusion (para. 0022), as well as a cooling step since the extrudate is quenched to the cool it (para. 0024). 
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to form polymer-based pellets of a composition comprising melting, extruding, cooling, and cutting/pelletizing as taught by Tandy as an intermediate step prior to extruding the polymer-based pellets to a filament since such intermediate step is taught as typical, if not beneficial, in forming 3D printable filaments.  

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 over Pomestchenko et al. (WO 2016/036607 A1, hereinafter Pomestchenko) as applied to claims 11, 12, 14, 17, and 18 above, and as further evidenced by Crompton (“Mechanical properties of polymers,” Physical testing of plastics (2012): 1-148).
The disclosure of Pomestchenko is relied upon as set forth above.
Pomestchenko teaches a method for manufacturing a thermally conductive filament comprising various species of polymer matrix, as described above.  Thermoplastic polyurethane polymers are an exemplary polymer matrix disclosed in Pomestchenko (para. 0030).
Although Pomestchenko is silent to the actual mechanical properties of the exemplary polymers, Crompton is an additionally cited reference of interest that teaches the exemplary species are known in the art to inherently contain Notched Izod impact strengths equal to or greater than 300 J/m and flexural modulus less than 3 GPa.  Specifically, Crompton teaches thermoplastic polyurethanes are well known in the art to contain a Notched Izod impact strength equal to or greater than 300 J/m and a flexural modulus less than 3 GPa (thermoplastic polyurethane is disclosed to have a Notched Izod impact strength of 1.064 kJ/m and a flexural modulus of 0.003 GPa, see Table 1.1 spanning pages 2-4 of the reference).  
Based on the foregoing, the teachings of Pomestchenko as evidenced by Crompton directly meet instant claim 15. 

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 over Pomestchenko et al. (WO 2016/036607 A1, hereinafter Pomestchenko) as applied to claims 11, 12, 14, 17, and 18 above, and as further evidenced by Guha et al. (US 2015/0375422, hereinafter Guha). 
The disclosure of Pomestchenko is relied upon as set forth above.
Pomestchenko teaches a method for manufacturing a thermally conductive filament comprising, e.g., graphite, carbon black, carbon nanofibers, boron nitride, etc., as filler(s), which are each thermally conductive fillers, as described above.
Although Pomestchenko is silent to the actual intrinsic thermal conductivity of each species of filler, Guha is an additionally cited reference that teaches graphite, carbon black, carbon nanofibers, and boron nitride are each known in the art to inherently contain an intrinsic thermal conductivity of greater than 1 W/m-K as claimed.  Specifically, Guha teaches these species are known as “high thermal conductivity fillers” where carbon fibers exhibit thermal conductivities of 8 to 70 W/m-K for pan-derived carbon fibers and 230 to 1000 W/m-K for pitch-derived carbon fibers, boron nitride exhibits thermal conductivity of about 300 W/m-K, graphite exhibits thermal conductivity of about 600 W/m-K (para. 0019).  While Guha does not disclose an explicitly value of thermal conductivity for carbon black it is nevertheless disclosed and listed as a high thermal conductivity filler among the same aforementioned species having tens to hundreds of W/m-K which gives the presumption carbon black is known to have a thermal conductivity greater than 1 W/m-K as claimed (para. 0019).  Note, the disclosure of carbon black in the context of para. 0019 where the sentence prior to listing the high thermal conductivity fillers is drawn to low thermal conductivity fillers where a disclosed value of low thermal conductivity is about 0.3 to 0.7 W/m-K, which further gives the presumption carbon black is known to have a thermal conductivity greater than 1 W/m-K as claimed. 
Based on the foregoing, the teachings of Pomestchenko as evidenced by Guha directly meet instant claim 16.
The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
August 18, 2021